Case
 Case19-14632-pmm
      19-14632-pmm Doc
                    Doc5245-1
                            FiledFiled
                                   10/08/20
                                       08/19/20
                                              Entered
                                                  Entered
                                                       10/08/20
                                                          08/19/20
                                                                15:51:50
                                                                   12:56:52
                                                                          Desc
                                                                             Desc
                                                                               Main
                        Proposed
                           Document Order Page
                                             Page
                                                1 of
                                                   11of 1




     Date: October 8, 2020
